Citation Nr: 1725103	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  03-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than October 20, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than December 19, 1996 for the grant of Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania. 

In February 2007, the Veteran testified before a former Veterans Law Judge (VLJ) at a Board videoconference hearing at the RO in Philadelphia, Pennsylvania. A transcript of the hearing has been associated with the claims file.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

This matter has an extensive procedural history.  More recently, in May 2015, the Board denied the Veteran's claims for earlier effective dates.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and, in September 2016, the Court issued a Memorandum Decision reversing the Board's decision and remanding the matter for actions consistent with the Court's decision.  The matter has now returned to the Board.  

In May 2015, the Board also remanded the issues of entitlement to service connection for bilateral hearing loss, hypertension, cervical spine, lumbar spine, and radiculopathy disabilities.  The RO granted service connection for the cervical spine, lumbar spine, and radiculopathy disabilities in a June 2017 rating decision, and continued its denial of service connection for hypertension and bilateral hearing loss in a Supplemental Statement of the Case.  These issues have not been recertified to the Board and will not be addressed in this decision. 

Subsequent to the Court's actions, as a result of the grant of service connection for additional disabilities, the June 2017 rating decision also assigned an effective date of December 19, 1996 for the grant of DEA eligibility.  The issue on appeal has been edited to reflect this development. 


FINDINGS OF FACT

1. The Veteran filed a service connection claim for a nervous disorder in December 1996.  The RO denied this claim in an April 1997 rating decision.  Per the Court's September 2016 Memorandum Decision, the Veteran did not appeal the April 1997 rating decision or submit new and material evidence within one year and it became final. 

2. On November 3, 1997, the Veteran filed to reopen his service connection claim for PTSD.  The RO denied this claim in an April 1998 rating decision.  Per the Court's September 2016 Memorandum Decision, the November 1998 VA examination report, reflecting diagnosis of PTSD, constituted new and material evidence; thus, the April 1998 decision never became final.  

3.  The Veteran is not service-connected for any disability prior to December 19, 1996. 


CONCLUSIONS OF LAW

1. The April 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

2. The criteria for an effective date of November 3,1997, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.156 (2016).

3. The issue of entitlement to an effective date earlier than December 19, 1996 for DEA benefits is denied.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.152, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for PTSD

In its September 2016 decision, the Court held that the Board clearly erred in finding that the November 1998 VA examination report did not constitute new and material evidence and remanded the issue for the Board to determine the proper effective date for grant of service connection for PTSD.

The Veteran filed for service connection for a nervous disorder in December 1996, which was denied in an April 1997 rating decision.  The Veteran did not appeal this decision or file new and material evidence within one year, and that decision became final.  The Board notes that the Court held that the April 1997 rating decision was final in its September 2016 Memorandum Decision.  Therefore, an effective date of 1996 cannot be granted, as that claim, and disposition thereof, became final.

The Veteran's claim to reopen service connection for PTSD was received by VA on November 3, 1997 and denied in an April 1998 rating decision.  In November 1998, the Veteran underwent a VA general medical examination, at which time he was diagnosed with PTSD.  Per the Court's Memorandum Decision, this medical report constitutes new and material evidence.  Since it was received within one year of the April 1998 rating decision, that rating decision never became final.  See 38 C.F.R. § 3.156(b).  Accordingly, the appropriate effective date for the grant of service connection for PTSD is November 3, 1997, when the Veteran filed his claim to reopen. 


Earlier Effective Date for DEA Benefits

At the time the effective date for the award of DEA benefits was before the Court, it was intertwined with the grant of service connection for PTSD.  However, since the Court's memorandum decision, the RO, in pertinent part, granted service connection for herniated nucleus pulposus of C6-C7, and degenerative joint disease of the lumbar spine with disc disease and radiculopathy - both effective December 19, 1996 - and awarded a total rating based on individual unemployability, effective December 19, 1996.  As a result of these actions, the RO assigned an effective date of December 19, 1996 for DEA eligibility as an ancillary benefit.  

The Veteran filed a claim for "pain in all joints" on December 19, 1996.  This is the earliest date assigned to any service-connected disability, and it is also the date as of which he was assigned a total rating based on unemployability.  For the purposes of DEA benefits, basic eligibility exists if a veteran has a permanent and total service-connected disability.  38 C.F.R. §§ 3.807, 21.3021(p).   In this case, the Veteran is not service-connected for any disabilities for the period before December 19, 1996.  Thus, there is no basis for an effective date earlier than December 19, 1996 for the Veteran's DEA benefits. 


ORDER

Entitlement to an earlier effective date of November 3, 1997 for the grant of service connection for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to an effective date earlier than December 19, 1996 for the grant of DEA eligibility is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


